SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2014 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Receives TMC CUSTOMER Magazine 2014 Product of the Year Awards for its Customer Experience Solutions, Dated March 3, 2014 Press Release: NICE Successfully Completes Project 25 Interoperability Testing with Cassidian Communications, Dated March 10, 2014 Press Release: NICE Receives Award for Customer Contact Center Big Data Applications, Dated March 17, 2014 Press Release: NICE is Once Again the Leader in Workforce Management according to Analyst Firm DMG Consulting, Dated March 20, 2014 Press Release: NICE to Showcase Security Solutions at ISC West 2014, Dated February 25, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Yechiam Cohen General Counsel Dated: April 3, 2014 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Receives TMC CUSTOMER Magazine 2014 Product of the Year Awards for its Customer Experience Solutions, Dated March 3, 2014 Press Release: NICE Successfully Completes Project 25 Interoperability Testing with Cassidian Communications, Dated March 10, 2014 Press Release: NICE Receives Award for Customer Contact Center Big Data Applications, Dated March 17, 2014 Press Release: NICE is Once Again the Leader in Workforce Management according to Analyst Firm DMG Consulting, Dated March 20, 2014 Press Release: NICE to Showcase Security Solutions at ISC West 2014, Dated February 25, 2014
